 


110 HRES 1266 EH: Congratulating Albania and Croatia on being invited to begin accession talks with the North Atlantic Treaty Organization and expressing support for continuing to enlarge the alliance.
U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1266 
In the House of Representatives, U. S.,

July 30, 2008
 
RESOLUTION 
Congratulating Albania and Croatia on being invited to begin accession talks with the North Atlantic Treaty Organization and expressing support for continuing to enlarge the alliance. 
 
 
Whereas the North Atlantic Treaty Organization (NATO) met in April 2008 to enlarge the alliance, to reaffirm the purpose of NATO to defend the populations, territories, and forces in the Euro-Atlantic region, and to strengthen further the ability of NATO to confront existing and emerging 21st-century security threats;
Whereas NATO invited Albania and Croatia to begin accession talks to join NATO and indicated that those talks will begin immediately, with the aim of completing the ratification process without delay;
Whereas NATO expressed recognition of the hard work and commitment demonstrated by other countries that aspire to join NATO and commended those countries for their efforts to build multiethnic societies;
Whereas NATO invited Bosnia and Herzegovina and Montenegro to begin an Intensified Dialogue on the full range of political, military, financial, and security issues relating to their aspirations to join NATO;
Whereas NATO expressed the desire to develop an ambitious and substantive relationship with Serbia, making full use of Serbia’s membership in the Partnership for Peace, and to make more progress toward integrating Serbia into the Euro-Atlantic community, including through an Intensified Dialogue following a request by Serbia; and
Whereas NATO’s ongoing enlargement process has been a historic success in advancing stability and cooperation and reaching the transatlantic goal of ensuring that Europe is whole and free, and united in peace, democracy, and common values: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates Albania and Croatia on being invited by the North Atlantic Treaty Organization (NATO) to begin accession talks and recognizes the historic nature of that achievement, earned through years of hard work and a demonstrated commitment to common security and the shared values of NATO members;
(2)congratulates Albania and Croatia on the signing of the Accession Protocols by NATO members on July 9, 2008, opening the way for full NATO membership for both countries; 
(3)expresses strong support for the timely completion of the accession process with Albania and Croatia; 
(4)fully supports the invitations to initiate an Intensified Dialogue between NATO and Bosnia and Herzegovina, Montenegro, and Serbia; 
(5)supports the enlargement of NATO and believes that continued engagement with all countries that aspire to join NATO will strengthen security for all countries in the Euro-Atlantic region; 
(6)supports the declaration of NATO at the Bucharest Summit, which states that NATO’s door should remain open to European democracies willing and able to assume the responsibilities and obligations of membership, in accordance with article 10 of the North Atlantic Treaty, signed at Washington April 4, 1949 (TIAS 1964); and 
(7)affirms the statement in that declaration that any decision with respect to the membership of countries in NATO will be made through consensus, by members of NATO, and no country outside of NATO has a vote or veto with respect to such decisions. 
 
Lorraine C. Miller,Clerk.
